DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,140,292 to Rahmouni et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, aside from claims 2 and 12, the claims are fully disclosed by claims of the patent.  That is, claims 1 and 11 of the application are fully encompassed by claims 1 and 13 of the patent.  Additionally, the claims of the patent clearly allow for using multiple types of gestures to perform the rate changes and provide multiple finger embodiments along with tapping embodiments such as application claims 3 and 13.  As the reset of the dependent claims of the application comprise subject matter as disclosed in dependent claims of the patent, even though they are not a straight dependency it would have been obvious to have provided them in combination at the time the patent was issued.  Finally, while claims 2 and 12 are not present in the patent, they are obvious as providing a corresponding physical button to mirror functionality of a touch screen operation is obvious to one of ordinary skill in the art (see art rejection below for reference showing this concept).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0180589 A1 to Guo et al in view of U.S. Patent Application Publication 2012/0050332 A1 to Nikara et al.
With respect to claim 1 Guo discloses, in Fig. 1-34, a system for changing video frame rate (abstract and paragraph 89), the system comprising: one or more physical processors configured by machine-readable instructions (paragraph 38, 88 and 262-263) to: generate video frames based on a video frame rate, the video frame rate defining a rate at which the video frames are generated based on visual content captured by an image sensor of an image capture device, the video frame rate having a first value defining a first rate at which the video frames are generated (paragraph 82, 88 and 90); detect activation of a trigger to change the video frame rate during generation of the video frames based on user interaction (paragraph 84-85) with a touchscreen display of the image capture device (paragraph 115); based on detection of the activation of the trigger, change the video frame rate to a second value defining a second rate different from the first rate, wherein the second value is determined based on the user interaction with the touchscreen display of the image capture device (paragraph 81, 115 and 120; where the sampling interval is linked to a zoom adjustment for changing to a second rate based on zoom interaction); and continue generating the video frames based on the video frame rate such that the video frames include a first set of video frames generated based on the first rate and a second set of video frames generated based on the second rate (Fig. 24 and paragraph 213; where it can be seen that single clips comprise different rates).
Guo does not expressly disclose wherein the second value is determined based on a number of fingers used in the user interaction with the touchscreen display of the image capture device for their zoom/frame rate adjustment.
However, it is known and expected in the art before the time the invention was effectively filed to control a zoom amount based on a number of fingers used in the user interaction with a touch screen.  For example, see Nikara which teaches operating a display as a plurality of zoom levels (abstract) and where the zoom levels can be controlled in various ways that includes the number of fingers used in the user interaction with the touchscreen display (paragraph 57).  Therefore, Guo in view of Nikara teaches wherein the second value is determined based on a number of fingers used in the user interaction with the touchscreen display of the image capture device for their zoom/frame rate adjustment.
Before the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included controlling the zooming of Guo using the multiple fingers for different zoom levels as taught by Nikara for doing so would merely be applying a known technique (i.e. Nikara) to a known device (i.e. Guo) ready for improvement to yield predictable results as Guo discloses using various zoom inputs is within the scope of the invention (paragraph 115 of Guo).
With respect to claim 2 Guo further discloses wherein the activation of the trigger to change the time-lapse video frame rate is detected further based on the user interaction with a physical button of the image capture device and the second value is determined further based on the user interaction with the physical button of the image capture device (paragraph 115 and 270; where multiple inputs for zoom may be used including a physical button).
With respect to claim 3 Guo in view of Nikara teaches the system of claim 1, wherein the second value is determined further based on whether the user interaction with the touchscreen display of the image capture device includes tapping of the touchscreen display with a finger or holding the finger on the touchscreen display (paragraph 57 of Nikara; where tapping for changing zoom is also provided for and would have been obvious for the same reasons as the number of fingers to control zoom discussed above in claim 1).
With respect to claim 4 Guo in view of Nikara teaches the image capture device of claim 3, wherein based on the second value being determined based on the user interaction with the touchscreen display of the image capture device including holding the finger on the touchscreen display, release of the finger from the touchscreen display causes the video frame rate to revert to the first value (paragraph 57 of Nikara; where one of ordinary skill would recognize a tap is a holding a finger against a screen for a short period followed by a release of the finger from the display; and where Nikara provides an iterative cycling between zoom levels based on taps, thus the last zoom level would revert to the first zoom level with a tap).
With respect to claim 5 Guo further discloses wherein the user interaction with the touchscreen display includes moving a finger along the touchscreen display, and the second value is determined further based on the finger moving along the touchscreen display (paragraph 115).
With respect to claim 6 Guo further discloses further wherein the difference between the first value and the second value is determined based on an amount of movement of the finger along the touchscreen display (paragraph 115 and 123).
With respect to claim 7 Guo further discloses further wherein the difference between the first value and the second value is determined based on a direction of movement of the finger along the touchscreen display (paragraph 115; where zoom in or out depends on direction).
With respect to claim 9 Guo further discloses further wherein the activation of the trigger to change the time-lapse video frame rate is detected further based on a voice command or motion of the image capture device, and the second value is determined further based on the voice command or the motion of the image capture device (paragraph 191-192 for voice command and paragraph 154 for motion).
With respect to claim 10 Guo further discloses wherein the activation of the trigger to change the time-lapse video frame rate is detected further based on analysis of content captured by the image capture device, and the second value is determined further based on the analysis of the content captured by the image capture device (Fig. 13 and paragraph 137).
Claims 11-17 and 19-20 are rejected for similar reasons as claims 1-7 and 9-10 as they are corresponding method claims to those of apparatus claims 1-7 and 9-10 respectively.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0180589 A1 to Guo et al in view of U.S. Patent Application Publication 2012/0050332 A1 to Nikara et al in further view of U.S. Patent Application Publication 2011/0115947 A1 to Oh.
With respect to claim 8 Guo discloses the image capture device of claim 5 (see above) where the rate is changed based on a pinch touch screen zoom control (paragraph 115).
Guo does not expressly disclose wherein the difference between the first value and the second value is determined based on a speed of movement of the finger along the touchscreen display when determining a zoom level.
However, in analogous art, Oh teaches in Fig. 1-10B, a touch screen zoom control (abstract) where the length of the finger movement is used to determine a zooming level (paragraph 66) and also the speed of the finger movement is considered to determine the zoom level (paragraph 67).  Therefore, Oh teaches wherein the difference between the first value and the second value is determined based on a speed of movement of the finger along the touchscreen display.
At the time the invention was effectively filed it would have been obvious to one or ordinary skill in the art to have included finger movement speed, as taught by Oh, in the zoom level determination of Guo for doing so would merely be use of a known technique for controlling a zoom level via a touch screen to a known device ready for improvement to yield predictable results.
Claim 18 is rejected for similar reason as claim 8 above as it is a corresponding method claims to that of apparatus claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

July 27, 2022